Citation Nr: 0118916	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the pubis.

2.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the neck of the glenoid of the 
right scapula.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1956 to 
March 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a right knee disability, granted service connection for 
residuals of a fracture of the pubis but assigned only a 10 
percent disability evaluation, and granted service connection 
for residuals of a fracture of neck of the glenoid of the 
right scapula but assigned a noncompensable disability 
evaluation.

The appellant appeared at a hearing held at the RO on August 
11, 1998.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in May 1999 when it 
was remanded for additional development.  The requested 
development has been completed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

No VA examination has been conducted to determine whether the 
appellant has a right knee disability that is related to 
service.  Although the appellant originally claimed a right 
knee disability, at an April 1997 VA examination, the 
appellant denied a right knee disability and claimed that his 
left knee had been injured in service; however, a May 2000 
statement by a VA physician diagnosed a right knee disability 
that the appellant attributed to an injury in service.  An 
examination of the appellant's right knee must be conducted.

With regard to the residuals of the appellant's right 
shoulder fracture, at an August 1998 VA examination, the 
examiner diagnosed multiple disabilities of the right 
shoulder and stated that the functional loss in the 
appellant's right shoulder was not due to the fracture.  
However, it is unclear whether the additional disabilities, 
such as adhesive capsulitis and bicipital tendonitis are 
residuals of the fracture.  A current VA examination must be 
conducted in order to clarify this issue.

With regard to the residuals of the fracture of the 
appellant's pubis, the report of the August 1998 VA 
examination indicates that the appellant does not have any 
residual disability from that injury; however, the report of 
the April 1997 VA examination includes a diagnosis of 
residuals of bilateral hip injuries.  A new examination is 
necessary in order to resolve the discrepancy between the two 
examinations.

Finally, the Board notes that the appellant has disagreed 
with the original disability ratings assigned for the 
residuals of the fractures of his pelvis and the residuals of 
the fracture of his right shoulder.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal 
is from the initial ratings assigned to disabilities upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  This case must be considered by the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant should be afforded a VA 
joints examination to assess the severity 
of the service-connected residuals of his 
fractures of his pelvis and his right 
shoulder and to determine whether the 
appellant has a right knee disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder, including the 
appellant's service medical records and 
the reports of VA examinations in April 
1997 and August 1998, has been reviewed.  
All necessary tests and studies should be 
conducted.

If a chronic right knee disability is 
found, the examiner is requested to 
express an opinion, if possible, as to 
its etiology, taking into account the 
history provided by the veteran and his 
other disabilities.  The rationale for 
the opinion should be stated in the 
examination report.

With regard to the appellant's right 
shoulder disability, if the appellant has 
diagnoses that are unrelated to the 
injury to his shoulder in service, the 
examiner is requested to, if possible, 
separate the symptoms of the residual 
service-connected disability from the 
symptoms that result from disabilities 
unrelated to the appellant's military 
service.  If the examiner opines that the 
appellant has disabilities of the right 
shoulder that are unrelated to his 
military service, the examiner should 
provide the rationale for that opinion.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO should 
include consideration of and citation to 
38 C.F.R. § 4.67.

In this regard, the RO is reminded that 
staged ratings are permitted in a claim 
involving the initial disability rating of 
a service-connected disability.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  
Pursuant to the tenets of Fenderson, the 
entire period since the effective date for 
the grant of service connection must be 
considered in evaluating the severity of 
the appellant's service-connected 
disabilities on appeal from their initial 
ratings.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


